

116 HR 1896 IH: Supporting Children of the National Guard and Reserve Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1896IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Correa (for himself, Mr. Gonzalez of Texas, Ms. Norton, Mr. Gomez, Mr. Courtney, Mr. McGovern, Ms. Roybal-Allard, Mr. Carbajal, Mr. Waltz, Ms. Moore, Mrs. Trahan, Mr. Cárdenas, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to expand the military student identifier program to cover students with a parent who serves in the reserve component of the Armed Forces. 
1.Short titleThis Act may be cited as the Supporting Children of the National Guard and Reserve Act. 2.Annual State report cardSection 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) is amended by striking on active duty (as defined in section 101(d)(5) of such title). 
